Citation Nr: 0318930	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied service 
connection for a skin rash of the body, face, arms, and hands 
as a result of exposure to herbicides.

In October 2000 a video conference hearing was held before 
C.W. Symanski, who is the Veterans Law Judge rendering the 
final determination in this claim, and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

In February 2001 the Board remanded the case to the RO.  It 
has now been returned to the Board for disposition.  


REMAND

As part of the February 2001 remand, the Board directed the 
RO to arrange for the veteran to be examined by a specialist 
in dermatological disorders to determine the nature and 
probable etiology of any skin condition present and the 
proper diagnoses thereof to specifically include 
consideration of whether the veteran had an acneform disease 
consistent with chloracne.  The claims folder, including any 
additional treatment records associated with the file, was to 
be available for review by the examiner prior to evaluating 
the veteran.  The examiner was to express an opinion for the 
record as to whether it was at least as likely as not that 
any skin disorder found was related to military service to 
include exposure to the sun and/or exposure to Agent Orange 
during his service in Vietnam.  The examiner was directed to 
explain the rationale for any opinions expressed.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its February 2001 remand were fully carried 
out.  Specifically, although the veteran was afforded a VA 
examination in September 2001, a review of the examination 
report shows that the examiner did not discuss the issue of 
whether it was at least as likely as not that the veteran's 
actinic keratosis, resulting from exposure to the sun, was 
related to sun exposure during his service in Vietnam.  

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Schedule the veteran for a VA 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's  
actinic keratosis is the result of sun 
exposure during his service in Vietnam, 
as opposed to post-service sun exposure.  
The claims folders and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the above-requested VA examination and 
the Veterans Claims Assistance Act of 
2000. An appropriate period of time 
should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




